UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Med One Oak, Inc. (Exact name of registrant as specified in its charter) Delaware 000-49999 90-0955160 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 9201 Pinecroft Drive, The Woodlands, TX77380 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 348-4020 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Acto Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Acto Yesx No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesx No Based on the per share price at which the registrant’s common stock was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the common stock held by non-affiliates of the registrant on such date was $14,309. Solely for the purposes of this calculation, all executive officers and directors of the registrant and all beneficial owners of more than 10% of the registrant’s common stock are considered to be affiliates of the registrant. As of March 26, 2014, the Company had 2,609,911 shares of common stock, par value $0.001, issued and outstanding. MED ONE OAK, INC. FORM 10-K TABLE OF CONTENTS Page Part I Item 1 Business 2 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2 Properties 5 Item 3 Legal Proceedings 5 Item 4 Mine Safety Disclosures 5 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6 Selected Financial Data 7 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A Quantitative and Qualitative Disclosures About Market Risk 12 Item 8 Financial Statements and Supplemental Data 12 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 12 Item 9A Controls and Procedures 12 Item 9B Other Information 13 Part III Item 10 Directors, Executive Officers and Corporate Governance 14 Item 11 Executive Compensation 17 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13 Certain Relationships and Related Transactions, and Director Independence 21 Item 14 Principal Accounting Fees and Services 21 Item 15 Exhibits, Financial Statement Schedules 22 Signatures 23 1 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements within the meaning of Rule 175 of the Securities Act of 1933, as amended, and Rule 3b-6 of the Securities Act of 1934, as amended, that involve substantial risks and uncertainties. These forward-looking statements are not historical facts, but rather are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as “anticipate,” “expects,” “intends,” “plans,” “believes,” “seeks” and “estimates” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements.Actual results, performance or achievements, or industry results, may be materially different from those described in the forward-looking statements due to a number of risk factors. Such risks and uncertainties include those set forth under the caption "Management's Discussion and Analysis of Financial Condition and Results of Operations – Safe Harbor Statement" and elsewhere in this Annual Report. PART I ITEM 1. BUSINESS. OVERVIEW We are Med One Oak, Inc. (“Med One,” “we”, “our”, “us” or the “Company”), and we are a provider of operational and financial consulting services. We help clients improve performance, comply with complex regulations, strategically grow their business, expand their operations into new markets, market their service and product offerings, streamline operations, and reduce costs. Our professionals employ their expertise in healthcare administration, management, finance and operations to provide our clients with specialized analyses and customized advice and solutions that are tailored to address each client’s particular challenges and opportunities. Since 2013, we have primarily provided business consulting services to financially sound organizations in the healthcare industry in and around Houston, Texas. We were originally incorporated as Rolfe Enterprises, Inc. under the laws of the state of Florida on May 6, 1996. We were formed as a “blind pool” or “blank check” company whose business plan was to seek to acquire a business opportunity through completion of a merger, exchange of stock, or other similar type of transaction. We were reincorporated on April 12, 2004 in the state of Delaware as BidGive International, Inc. We commenced operations during 2003, with our principal operations consisting of e-commerce marketing and retailing. On March 31, 2011, we sold our operations and became a shell company with limited operations. On January 1, 2013, we hired an experienced Chief Executive Officer and Chief Financial Officer (collectively, “Executives”), who provided operational and financial consulting services to healthcare companies located in and around Houston, Texas, while also working towards identifying and effecting one or more transactions to acquire assets and/or operations in the healthcare industry. We hired additional executives and other experienced professionals beginning on October 1, 2013. During March 2014, we signed a formal management services agreement with a hospital located in The Woodlands, Texas, under which we will provide certain management services based on fixed hourly rates. We also hired additional employees who will provide such services along with our current employees. Our corporate offices are in The Woodlands, Texas, which is included in the metropolitan area of Houston, Texas. OPERATIONS We are a provider of operational and financial consulting services. We help clients improve performance, comply with complex regulations, strategically grow their business, expand their operations into new markets, market their service and product offerings, streamline operations, and reduce costs. To date, we have operated under a single business segment and 100% of our revenues have been derived from providing consulting services to organizations in the healthcare industry, located in and around Houston, Texas. 2 Table of Contents Our professionals develop and implement solutions to help clients address challenges relating to financial management, strategy, operational and organizational effectiveness, marketing, business development, and regulatory compliance. We also provide consulting services related to hospital or healthcare organization performance improvement, cost management, physician practice management and interim management. We anticipate offering additional management services beginning during 2014, such as human resources, billing, collections, and/or clinical staffing. Clients Our clients are all financially sound, privately owned organizations, and consist of hospitals, health systems, outpatient emergency rooms, ambulatory surgery centers, and physician practices, primarily in and around Houston, Texas. Our operations are currently small in nature and our revenues to date have been derived from services provided to a small number of clients, including a related party. During 2013, we recognized total revenue of $795,161, consisting of $546,217 from a related party and $248,944 from two companies who were not related parties, all of which were located in Houston, Texas or the surrounding area. Revenue during 2013 from our related party represented 69% of our total revenue and revenue from our two other clients represented 23% and 8% of our total revenue. The loss of one or more such clients could have a material adverse effect if that business was not quickly replaced. Acquisition Strategy Our business model includes organic growth and growth through acquisition. While we are currently seeking opportunities to organically grow our operational and financial consulting operations, we are also working to identify and effectuate acquisition of assets and/or operations in the healthcare industry, which may include management services operations to further expand on our operational and financial consulting services, or healthcare providers such as hospitals and ancillary service providers. However, there can be no assurance that we will identify and successfully effectuate any such acquisition. If we are able to identify and successfully effective an acquisition, any such acquisition may involve: · a material change in the Company’s present capitalization; · a material change in the composition of the Company’s board of directors; · the issuance of a significant amount of the Company’s securities; and · the acquisition of significant assets and commencement of a new operating segment. It is anticipated that opportunities may come to our attention from various sources, including our management, stockholders, professional advisors, members of the financial community, and others who may present unsolicited proposals. At this time, we have no plans, understandings, agreements, or commitments with any individual or entity in regard to any business opportunities. In evaluating a transaction, we analyze all available factors and make a determination based on a composite of available facts, without reliance on any single factor. Depending on the size and nature of any such acquisition, the Company’s operations following its consummation of a transaction might include new operating segments. And there may be various risks inherent in any such acquisition, the nature and magnitude of which cannot be predicted. The Company may also be subject to increased governmental regulation following a transaction; however, it is not possible at this time to predict the nature or magnitude of such increased regulation, if any. Employees and Consultants Our success depends on our ability to attract, retain, and develop highly talented professionals by creating a work environment where both individuals and teams thrive and individuals are rewarded not only for their own contributions but also for the success of our organization as a whole. We hired two experienced executives on January 1, 2013, and hired additional executives and other professionals beginning October 1, 2013. At December 31, 2013, we had three employees, all of which were full time and revenue generating. As of March 26, 2014, we had four employees, all of whom were full time. We plan to use contract employees, consultants, and outside attorneys as necessary. We also plan to engage project consultants and contractors who supplement our full-time employees on an as-needed basis. Use of these contract employees, consultants, attorneys, and project consultants will allow us to maintain a pool of talent with a variable cost structure that enables us to adapt quickly to market demands. 3 Table of Contents There are no collective bargaining agreements in effect with respect to any of our employees. Business Development and Marketing Our business development activities are aimed at developing relationships and building a strong reputation with key sources of business and referrals, especially hospital directors, health system administrators, law firms, and the offices of the chief executive officer, chief financial officer, and general counsel or organizations. We believe that excellent service delivery to clients is critical to building and maintaining relationships and our reputation, and we emphasize the importance of client service to all of our employees. We actively seek to identify new business opportunities, and frequently receive referrals and repeat business from past and current clients. We are initially focusing on marketing our services to small to mid-sized healthcare entities in Houston, Texas and the surrounding areas, including hospitals, surgery centers, home health agencies, free-standing emergency rooms, physician practices, and other ancillary healthcare services such as pharmacies, imaging, diagnostic, and treatment centers. Financial expectations We expect to continue to incur moderate losses each quarter until a transaction considered appropriate by management is effectuated or until our management services business grows to a level that will sustain our ongoing operations. In order to fund operations during this time, we issued a note on January 1, 2013, to a related party (“Note”), under which we have the right to draw up to $1,500,000 for working capital purposes, with any such debt to be repaid in cash or shares of our Common Stock, at the mutual agreement of the parties. As of December 31 2013, the outstanding balance on the note was $456,752, which is payable in full on January 31, 2015, and approximately $1,043,000 remained available for future working capital needs.We believe growth of operations and/or acquisition of business or assets will be dependent upon our ability to issue additional debt and/or equity in conjunction with a merger or acquisition transaction. Government Regulation We are not currently aware of any existing federal, state, governmental regulations which are specific to our business. We will continue to monitor and comply with all existing and future governmental regulations as they become effective and applicable to us. If we are able to identify and effectuate an acquisition of operations or assets, we may become subject to increased governmental regulation; however, it is not possible at this time to predict the nature or magnitude of such increased regulation, if any. Competition We are in direct competition with other entities providing management services to the healthcare industry. We are also in direct competition with other entities seeking to acquire assets and/or operations in the healthcare industry. Included in the competition are healthcare services companies, business development companies, special purpose acquisition corporations, venture capital firms, small business investment companies, venture capital affiliates of industrial and financial companies, broker-dealers, investment bankers, management consultant firms and private individual investors. Available Information We maintain our principal executive offices at 9201 Pinecroft, The Woodlands, TX77380.Our telephone number is (281) 348-4020. Our common stock trades on the OTCQB under the symbol “MOAK”. 4 Table of Contents ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. PROPERTIES. We lease office space and services located at 9201 Pinecroft, The Woodlands, Texas, 77380, from a related party, on a month to month basis. Our monthly rent was $500 per month from January 1, 2013, through September 30, 2013, and $750 per month beginning October 1, 2013. ITEM 3. LEGAL PROCEEDINGS. From time to time, we may be involved in litigation relating to claims arising out of our operations in the normal course of business. As of March 26, 2014, there were no pending or threatened lawsuits that could reasonably be expected to have a material effect on the results of our operations.No legal proceedings are known to be contemplated by any governmental authority. We are not aware of any legal proceedings in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or any associate of any such director, officer, affiliate or security holder of the Company, is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. ITEM 4. MINE SAFTEY DISCLOSURES. Not applicable. 5 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our Common Stock is approved for trading on the OTCQB under the symbol “MOAK”. Although the Company’s Common Stock is approved for trading, there is no established public trading market for our Common Stock as it is quoted on a very limited and sporadic basis, with the most recent trade (382 shares traded) occurring on October 22, 2012. Our Common Stock is considered "penny stock" under the rules the Securities and Exchange Commission (the "SEC") under the Securities Exchange Act of 1934. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market System, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or quotation system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: - contains a description of the nature and level of risks in the market for penny stocks in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and - contains such other information and is in such form, including language, type, size and format, as the Commission shall require byrule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: - bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidityofthe marker for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules that require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgement of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock. Shareholders As of March 26, 2014, we had 2,609,911 shares of Common Stock outstanding held by 195 stockholders of record, which does not include shareholders whose shares are held in street or nominee name. On October 8, 2012, the Company authorized a 10 for 1 reverse stock split on its outstanding shares of common stock, which became effective on December 6, 2012. All share amounts have been retroactively restated to reflect this reverse stock split. Dividends and Distributions We have not declared or paid any cash dividends on our Common Stock during the year ended December 31, 2013, or in any prior period. There are no restrictions on the Common Stock that limit our ability to pay dividends if declared by the Board of Directors. The holders of Common Stock are entitled to receive dividends when and if declared by the Board of Directors, out of funds legally available therefore and to share pro-rata in any distribution to the stockholders. Generally, the Company is not able to pay dividends if, after payment of the dividends, it would be unable to pay its liabilities as they become due or if the value of the Company’s assets, after payment of the liabilities, is less than the aggregate of the Company’s liabilities and stated capital of all classes.We do not anticipate paying cash dividends in the immediate future. 6 Table of Contents Equity Compensation Plans We entered into restricted stock agreements with two individuals on November 21, 2012.Shares were granted on November 21, 2012, as consideration for services to be rendered with a vesting and forfeiture schedule for retention purposes.Of the total 1,600,000 shares of Common Stock collectively granted pursuant to the restricted stock agreements, 50% of such shares vested and were issued to the two individuals upon their employment with the Company as executives on January 1, 2013; 25% of such shares vested and were issued to the two individuals on January 1, 2014; and the remaining 25% of the total shares vest subject to continued executive employment on January 1, 2015. Due to the resignation of one of the executives on February 2, 2014, 275,000 of the remaining unvested shares were forfeited, thus only 125,000 additional shares will vest on January 1, 2015, subject to continued employment of the remaining executive. Equity Compensation Plan Information Equity compensation plan information as of December 31, 2013, is set forth below. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders 0 0 Equity compensation plans not approved by security holders 0 Total 0 Recent Issuance Involving Unregistered Securities Except for the matters previously disclosed in Current Reports on Form 8-K that we have filed, we have not sold any of our equity securities during the period covered by this Report that were not registered under the Securities Act of 1933. Repurchase of Equity Securities None. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 7 Table of Contents ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following is a discussion of the financial condition and results of operations of Med One Oak, Inc. for the years ended December 31, 2013 and 2012. This discussion should be read in conjunction with the consolidated financial statements and notes thereto included elsewhere in this Annual Report. Safe Harbor Statement The following "Safe Harbor" Statement is made pursuant to the Private Securities Litigation Reform Act of 1995. Certain of the statements contained in the body of this Annual Report are forward-looking statements (rather than historical facts) that are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. With respect to such forward-looking statements, we seek the protections afforded by the Private Securities Litigation Reform Act of 1995. Words such as “plan,” “intend,” “will,” “hope,” “seek,” “anticipate,” “expect”, “believe,” “could,” “estimate,” “may,” and similar terms and phrases, used in this Annual Report and our incorporated documents, often identify such forward looking statements, but are not the only indication that a statement is a forward looking statement. These forward-looking statements are made based on expectations and beliefs concerning future events affecting us and are subject to uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in or implied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from our forward-looking statements: · general economic and industry conditions; · our history of losses, deficits, and negative operating cash flows; · our limited operating history; · lack of operating cash flow; · lack of operations; · competition; · reliance on, and the ability to attract, key personnel; and · availability of debt or equity financing for acquisitions. This list is intended to identify certain of the principal factors that could cause actual results to differ materially from those described in the forward-looking statements included elsewhere herein but is not a comprehensive list of all of such factors. Overview On March 31, 2011, we sold our then-existing operations and became a shell company. On January 1, 2013, we hired Executives, who provided operational and financial consulting services to healthcare companies located in and around Houston, Texas, while also working towards identifying and effecting one or more transactions to acquire assets and/or operations in the healthcare industry. We hired additional executives and other experienced professionals beginning on October 1, 2013. During March 2014, we signed a formal management services agreement with a hospital located in The Woodlands, Texas, under which we will provide certain management services based onfixed hourly rates. We also hired additional employees who will provide such services along with our current employees. Our business model includes organic growth and growth through acquisition. While we are currently seeking opportunities to organically grow our operational and financial consulting operations, we are also working to identify and effectuate acquisition of assets and/or operations in the healthcare industry, which may include management services operations to further expand on our operational and financial consulting services, or healthcare providers such as hospitals and ancillary service providers. However, there can be no assurance that we will identify and successfully effectuate any such acquisition. 8 Table of Contents If we are able to identify and successfully effective an acquisition, any such acquisition may involve: · a material change in the Company’s present capitalization; · a material change in the composition of the Company’s board of directors; · the issuance of a significant amount of the Company’s securities; and · the acquisition of significant assets and commencement of a new operating segment. There may also be various risks inherent in any acquisition we might be able to effectuate, the nature and magnitude of which cannot be predicted. We may also be subject to increased governmental regulation following a transaction; however, it is not possible at this time to predict the nature or magnitude of such increased regulation, if any. We expect to continue to incur moderate losses each quarter until a transaction considered appropriate by management is effectuated or until our management services business grows to a level that will sustain our ongoing operations. In order to fund operations during this time, we issued a note on January 1, 2013, to a related party (“Note”), under which we have the right to draw up to $1,500,000 for working capital purposes, with any such debt to be repaid in cash or shares of our Common Stock, at the mutual agreement of the parties. As of December 31 2013, the outstanding balance on the note was $456,752, which is payable in full on January 31, 2015, and approximately $1,043,000 remained available for future working capital needs.We believe growth of operations and/or acquisition of business or assets will be dependent upon our ability to issue additional debt and/or equity in conjunction with a merger or acquisition transaction. Results of Operations - Year Ended December 31, 2013 Compared to Fiscal Year Ended December 31, 2012 Revenues Total revenues for the year ended December 31, 2013, were $795,161, including revenues of $546,217 from a related party. Revenues for the year ended December 31, 2012, were $0. Direct cost of revenues Total direct cost of revenues for the year ended December 31, 2013, was $772,000, including direct cost of $530,306 for services provided to a related party. Direct cost of revenues was $0 for the year ended December 31, 2012. Operating expenses General and administrative expenses increased $75,858 (46.3%) to $239,557 for the year ended December 31, 2013, compared to $163,699 for the year ended December 31, 2012. The overall increase is primarily due increases in: salaries and benefits of $58,574, acquisition costs of $25,917, director and officer insurance of $10,000, and rent of $6,750; partially offset by decreases in stock based compensation of $16,000, professional fees of $8,649, and other general and administrative expenses of $734. This overall net increase in general and administrative expenses was due to our increased efforts to become an operating entity. Other Income (Expense) Other expenses was $5,627 for the year ended December 31, 2013, and included: $964 of interest paid in connection with a short term note payable for insurance premiums and $4,663 accrued interest pursuant to the promissory note issued to a related party. We did not recognize any other income (expense) for the year ended December 31, 2012. Net Loss Our net losses for the years ended December 31, 2013, and December 31, 2012, were $222,023 and $163,699, respectively. The increase in net loss was directly attributable to higher operating expenses, net, partially offset by increased revenues, discussed above. Liquidity and Capital Resources Our primary cash requirement is paying our operating expenses and servicing our debt. Our primary cash source is from consulting services and advances on the Note to a related party, and our primary use of cash is to fund operations. At December 31, 2013, cash on hand was $84, and we had working capital of $250,719, compared to cash on hand of $0 and negative working capital of $125,235 at December 31, 2012. At December 31, 2013, our accounts receivable totaled $271,473, which was collected in full during February 2014. 9 Table of Contents During the year ended December 31, 2013, we used net cash in operations of $38,306 versus net cash used in operations of $11,214 in the prior year. During the year ended December 31, 2013, net cash provided by financing activities totaled $38,390 and consisted of proceeds from a Note issued to a related party, compared to cash provided by financing activities of $11,214 in the prior year, consisting of a contribution from a related party. During the years ended December 31, 2013 and 2012, we had no investing activities. Future Needs Our operations currently consist of providing management consulting services while working towards effecting one or more transactions to acquire or purchase assets and/or operations in the healthcare industry. At December 31, 2013, we had no material commitments for capital expenditures. We expect to continue to incur moderate losses each quarter until a transaction considered appropriate by management is effectuated and our operations grow to a level that fully supports our operating expenses. We funded cash shortfalls during 2013 with advances on a Note we issued to a related party on January 1, 2013, whereby we have the ability to draw up to $1,500,000 for working capital purposes. At December 31, 2013, the outstanding balance on the Note was $456,752 and is payable in full on January 31, 2015. The Note can be settled in either cash or shares of Common Stock at maturity, for the outstanding principle amount and accrued interest, at the mutual agreement of the parties. We believe that the approximate $1,043,000 available under this Note is sufficient to sustain our current level of operations for the next 12 months. However, growth of operations or acquisition of business or assets will likely be dependent upon our ability to raise additional capital through the issuance of additional debt and/or equity securities, of which our ability to do so on favorable terms is uncertain. At this time, we have no plans, understandings, agreements, or commitments with any individual or entity in regard to any business opportunities. Critical Accounting Policies and Estimates In preparing our financial statements, we make estimates, assumptions and judgments that can affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue, operating income (loss) and net income (loss) during the period. The application of our critical accounting policies requires an evaluation of a number of complex criteria and significant accounting judgments by us. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Management has discussed the development, selection and disclosure of these estimates with our Board of Directors. Actual results may differ materially from these estimates under different assumptions or conditions. An accounting policy is deemed to be critical if it requires an accounting estimate to be made based on assumptions about matters that are highly uncertain at the time the estimate is made and/or if different estimates that reasonably could have been used or changes in the accounting estimates that are reasonably likely to occur periodically could materially impact the consolidated financial statements. Management believes the following critical accounting policy reflects our more significant estimate and assumption used in the preparation of the financial statements. Revenue Recognition Revenue is recognized when persuasive evidence of an arrangement exists, the related services are provided, the price is fixed or determinable and collectability is reasonably assured. We generate the majority of our revenues from providing professional services under four types of billing arrangements: time-and-expense, fixed-fee and performance-based. Time-and-expense billing arrangements require the client to pay based on the number of hours worked by our revenue-generating professionals at contractually agreed-upon rates. We recognize revenues for our professional services rendered under time-and-expense engagements based on the hours incurred at agreed-upon rates as work is performed. 10 Table of Contents In fixed-fee billing arrangements, we agree to a pre-established fee in exchange for a pre-determined set of professional services. Generally, the client agrees to pay a fixed-fee every month over the specified contract term. These contracts are for varying periods and generally permit the client to cancel the contract before the end of the term. We recognize revenues for our professional services rendered under these fixed-fee billing arrangements monthly over the specified contract term or, in certain cases, revenue is recognized on the proportional performance method of accounting based on the ratio of labor hours incurred to estimated total labor hours, which we consider to be the best available indicator of the pattern and timing in which such contract obligations are fulfilled. In performance-based or contingent billing arrangements, fees are tied to the attainment of contractually defined objectives. Often this type of arrangement supplements a time-and-expense or fixed-fee engagement, where payment of a performance-based fee is deferred until the conclusion of the matter or upon the achievement of performance-based criteria. We do not recognize revenues under performance-based billing arrangements until all related performance criteria are met and collection of the fee is reasonably assured. Provisions are recorded for the estimated realization adjustments on all engagements. Reimbursable expenses, including those relating to travel, out-of pocket expenses, and other similar costs, are generally included in revenues, and an equivalent amount of reimbursable expenses is included in direct costs of revenues in the period in which the expense is incurred. Differences between the timing of billings and the recognition of revenue are recognized as either unbilled services or deferred revenues in the Balance Sheet. We hold retainers on deposit until we have completed the work. We generally apply these retainers to final billings and refund any excess over the final amount billed to clients, as appropriate, when we complete our work. Allowance for Doubtful Accounts and Unbilled Services We maintain allowances for doubtful accounts and for services performed but not yet billed based on several factors, including the estimated cash realization from amounts due from clients, an assessment of a client’s ability to make required payments, and the historical percentages of fee adjustments and write-offs. The allowances are assessed by management on a regular basis. We record the provision for doubtful accounts and unbilled services as a reduction in revenue to the extent the provision relates to fee adjustments and other discretionary pricing adjustments. To the extent the provision relates to a client’s inability to make required payments on accounts receivables, we record the provision in selling, general and administrative expenses. Stock-Based Compensation We account for all stock-based compensation arrangements using a fair value method and record such expense on a straight-line basis over the vesting period, which approximates the respective service periods to which they are earned. Valuation of Net Deferred Tax Assets Deferred tax assets and liabilities are determined using the asset and liability method in accordance with the guidance on income taxes. Under this method, deferred tax assets and liabilities are established for future tax consequences of temporary differences between the financial statement carrying amounts of assets and liabilities and their tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to reverse. Deferred tax assets are offset by valuation allowances when we believe it is more likely than not that such net deferred tax assets will not be realized. We recognize the impact of an uncertain tax position only if that position is more likely than not of being sustained upon examination by the taxing authority based on its technical merits. Recent Accounting Pronouncements We have implemented all accounting pronouncements that are in effect that may impact our consolidated financial statements and do not believe that there are any other accounting pronouncements that have been issued that might have a material impact on our financial position or results of operations. 11 Table of Contents Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA. See “Index to Consolidated Financial Statements of Med One Oak, Inc.” included on page F-1 for information required under this Item 8. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES. None. ITEM 9A. CONTROLS AND PROCEDURES Disclosure Controls and Procedures An evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) in effect as of December 31, 2013 was carried out under the supervision and with the participation of our chief executive officer and chief financial officer. Based upon that evaluation, our chief executive officer and chief financial officer concluded that, as of December 31, 2013, the design and operation of our controls and procedures were effective in timely alerting management to the material information relating to the Company required to be included in its periodic filings with the Securities and Exchange Commission. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of our financial statements for external reporting purposes in accordance with U.S. generally accepted accounting principles. It should be noted, however, that because of inherent limitations, any system of internal controls, however well-designed and operated, can provide only reasonable, but not absolute, assurance that financial reporting objectives will be met. In addition, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Management conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2013, based on the framework in Internal Control—Integrated Framework (1992) issued by the Committee of Sponsoring Organization of the Treadway Commission (the COSO criteria). Based on that evaluation under the COSO criteria, our management concluded that the Company maintained effective internal control over financial reporting as of December 31, 2013. No Attestation Report of the Registered Public Accounting Firm This Annual Report does not include an attestation report of the Company’s independent registered public accounting firm regarding the Company’s internal control over financial reporting. Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to an exemption for smaller reporting companies under Section 989G of the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank”). Dodd-Frank provides an exemption from the independent auditor attestation requirement under Section 404(b) of the Sarbanes-Oxley Act for small issuers that are neither a large accelerated filer nor an accelerated filer. The Company qualifies for this exemption. 12 Table of Contents Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting identified in connection with the evaluation referred to above during the fourth quarter of the year ended December 31, 2013, that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Inherent Limitations Over Internal Controls Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of its inherent limitations, including the possibility of human error and circumvention by collusion or overriding of controls. Accordingly, even an effective internal control system may not prevent or detect material misstatements on a timely basis. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. ITEM 9B. OTHER INFORMATION. None. 13 Table of Contents PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE. Our directors and officers, as of March 26, 2014, are set forth below. The directors hold office for their respective term and until their successors are duly elected and qualified. The officers are elected annually by the Board of Directors (“Board”). Name Age Position Since David P. Ellent, M.D. 38 Chairman of the Board and Executive Vice-President Chase Chandler 33 Chief Executive Officer Pamela J. Roth 49 Chief Financial Officer Cynthia M. West 35 Chief Operating Officer Brandon Creighton 43 Director Joel Kerschenbaum, M.D. 64 Director John V. Peet, M.D. 69 Director Thomas (Tom) J. Pisula 49 Director David P. Ellent, M.D. became the Company’s Vice-President on January 1, 2013, and on December 31, 2012 was also elected to the Board as its Chair. Ellent is a Medical Oncology Physician with Greater Houston Physician’s Medical Association (GHPMA). Ellent is Board Certified in Internal Medicine and Medical Oncology and has worked with GHPMA/Greater Houston Cancer Clinic since 2007. Ellent’s education includes a B.A. in Biology from Rutgers University (1996); earning his Medical Degree from New Jersey Medical School (2000); completing an Internal Medicine residency program at the University of Medicine and Dentistry of New Jersey (2003) and a Hematology and Medical Oncology Fellowship at the University of Texas M.D. Anderson Cancer Center (2007). Ellent has participated in Hematology / Oncology related research programs and has been credited with multiple publications throughout his career. Chase Chandler was appointed as the Company’s Chief Executive Officer and President on February 3, 2014. Mr. Chandler is currently a partner at the law firm of Brunson Chandler & Jones, PLLC where he has was worked since May 2013, focusing on securities and corporate law. Prior to this, Mr. Chandler worked as an associate attorney at the law firm of Vincent & Rees from May 2007 until May 2013, where he focused on securities and corporate law. Mr. Chandler graduated from the University of Utah,cum laude, with a B.S. degree in Finance and from the University of Utah S.J. Quinney College of Law. Mr. Chandler is licensed to practice law in the State of Utah where he is a member of the Utah State Bar. Pamela J. Roth joined the Company as its Chief Financial Officer on January 1, 2013. Prior to joining the Company and since 2010, Roth worked at Albeck, a private accounting and consulting organization, as a consulting partner. From 2005 until 2010, Roth was an audit partner with BDO USA, LLP. From 1987 until 2005, Roth held multiple positions with Ernst & Young, LLP, leaving as a senior manager, and also served as Associate Director of Financial Reporting for American General Corporation and as Assistant Controller for Transamerica Fund Management Company. Roth is a Texas licensed Certified Public Accountant and is an active member of the American Institute of CPAs and the Texas Society of Certified Public Accountants. She is a graduate of Texas A&M University and has served as a member of the Texas A&M University Accounting Advisory Council since 2006. A description of Roth’s employment agreement is set forth in Item 11 of this Annual Report. Cynthia M. West joined the Company as its Corporate Secretary on January 1, 2013 and was named Executive Vice President, Chief Operating Officer, and Corporate Secretary on February 3, 2014. Prior to joining the Company and since 2009, West was Chief Operating Officer of Greater Houston Physician Medical Association (“GHPMA”). Prior to 2009, West was the ancillary director for Houston Physicians Medical Association. West earned a B.S. in Nuclear Medicine Technology from the University of Central Arkansas. West does not have a written employment agreement with the Company. Brandon Creighton was elected to the Board effective December 31, 2012. Creighton is a Republican member of the Texas House of Representatives, representing District 16 since 2006. Creighton holds a J.D. from Oklahoma City University Law School as well as a B.A. in Government from the University of Texas, Austin. Creighton’s employment before 2006 includes positions with the Texas Senate, Texas Attorney General, Oklahoma Attorney General and private legal practice and land development. He is involved in a multiple community involvement projects, legislative roles and has received a multitude of recognitions, honors and services awards. 14 Table of Contents Joel Kerschenbaum, M.D. was elected to the Company’s board of directors effective December 31, 2012. Kerschenbaum is full-time Family Medicine Physician that has practiced in The Woodlands / Conroe, Texas area since 1980. Prior to joining Greater Houston Physicians Medical Association (GHPMA) in 2010, Kerschenbaum was a part of Sadler Clinic (1980 – March, 2010) and maintained a private practice in Kitchener, Ontario, Canada (1974-1980). He earned his Medical Degree from University of Toronto in 1974 and completed residency / internship at St. Michael Hospital in Toronto, Ontario. Kerschenbaum is a member of the Texas Medical Association, American Academy of Family Practice, and Montgomery County Medical Society (President 1988, Board of Directors 1989). At Sadler Clinic, Kerschenbaum held multiple positions, some of which include Board of Directors (1993-2000 and 2005-2009); Chairman of Governance committee (2005); Joint Policy Board (1992-2000); Vice-chairman Joint Policy Board (1992-1998); Chairman of Operations committee (1996-1998); Chairman of the Board of Directors (1998-2000). Additional professional experience includes Board of Directors, North Montgomery County Physician’s Association (1993-1999); Founder of the Community Clinic – a not for profit clinic formed to provide free dental, medical and social services to the working poor of Montgomery and Harris counties; Medical Director of the Community Clinic (1996 – 2010); Member of the Board of Directors of the South County Community Clinic (1996 – 2010); Chairman of the Board of Directors for the South County Community Clinic (1996 – 2001); Interfaith of the Woodlands – Board of Directors (January 2012 to present); Interfaith Community Clinic – Board of Directors (January 2012 to present); Interfaith Community Clinic Advisory Board (January 2010 to present). John V. Peet, M.D. was elected to the Company’s board of directors effective December 31, 2012. Peet is a full-time Family Practice Physician in Conroe, Texas. Prior to joining Greater Houston Physician’s Medical Association (GHPMA) in 2010, and since 1973, Peet was part of Sadler Clinic, where he maintained a full-time medical practice. From 1990-2000, Peet served as Sadler’s Chief of Staff, Chairman of the Board, and Medical Director. He earned his medical degree from Southwestern Medical School (1966-1970), his undergraduate major of Chemical Engineering at University of Texas (1966); and while serving in the United States Air Force completed the Internship – Straight Surgery (1970-1971) program and Flight Surgeon Survival Training (1971-1973). Peet has also held multiple professional leadership positions and served in community service roles over the years, some of which include Chief of Staff – Doctor’s Hospital, Conroe (1977, 1981, 1982); Past President of Montgomery County Medical Society; Program Medical Director for Healthsouth, Woodlands (2004-Present); Chief of Staff Healthsouth, Woodlands (2008-Present). Thomas (Tom) J. Pisula was elected to the Company’s board of directors on February 6, 2013. Pisula is President and CEO of Pinecroft Realty. Since Pinecroft’s inception in 2006, Pisula has maintained overall responsibility for all of its projects. Under Pisula’s guidance, Pinecroft debuted the first LEED office building in the Greater Northwest/Houston area, certified at the Silver level from the U.S. Green Building Counsel. Prior to 2006, Pisula worked in the energy business, specifically with natural gas commodities. Pisula supports many charitable organizations, including the American Heart Association. Family Relationships There are no family relationships among any of the Directors, nominees or executive officers. Legal Proceedings As of the date of this Annual Report, there are no material proceedings to which our directors or officers are a party adverse to us. Advisory Board Nine physicians have been appointed to serve on our Advisory Board. The purpose of our Advisory Board is to provide advice and consultation on clinical matters. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our executive officers and directors and persons who own more than 10% of a registered class of our equity securities to file with the SEC initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of our common stock and other equity securities, on Form 3, 4 and 5, respectively. Executive officers, directors and greater than 10% shareholders are required by the SEC regulations to furnish our company with copies of all Section16(a) reports they file. 15 Table of Contents Based solely on our review of the copies of such reports received by us and on written representations by our officers and directors regarding their compliance with the applicable reporting requirements under Section16(a) of the Exchange Act, we believe that, with respect to the year ended December31, 2013, our officers and directors, and all of the persons known to us to own more than 10% of our common stock, filed all required reports on a timely basis. Code of Ethics The Company has not yet adopted a corporate code of ethics because it does not affect ongoing business operations. The Board is planning to establish a code of ethics to deter wrongdoing and promote honest and ethical conduct in its field of operations; ensure full, fair, accurate, timely and understandable disclosure in public reports; comply with applicable laws; ensure prompt internal reporting of code violations; and provide accountability for adherence to the code. The Company plans to implement a code of ethics in the future. Corporate Governance The Company does not have standing audit, nominating or compensation committees of the Board or committees performing similar functions because it does not affect ongoing business operations. All such applicable functions have been performed by the Board as a whole. The Company anticipates establishing such committees in the future. Because we are still a developing company, our Board is still in the process of finding an “audit committee financial expert” as defined in Regulation S-K. Meetings of Our Board of Directors During the year ended December 31, 2013, our Board held three (3)meetings and took action four (4) times by unanimous written consent. Director Compensation We did not compensate our directors for board services for the year 2013. However, in the future, we intend to implement a market-based director compensation program. Limitations on Liability Article 8 of our Bylaws provides that we shall, to the fullest extent permitted by Section 145 of the General Corporation Law of the State of Delaware, indemnity any director, officer, employee or agent of the corporation, against expenses (including attorneys’ fees), judgments, fines, amounts paid in settlement and/or other matters referred to in or covered by that Section, by reason of the fact that such person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise. Our obligation to provide indemnification under Article eight shall be offset to the extent the indemnified party is indemnified by any other source including, but not limited to, any applicable insurance coverage under a policy maintained by the corporation, the indemnified party or any other person. Indemnification against Public Policy Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers or persons controlling an issuer pursuant to the foregoing provisions, the opinion of the Commission is that such indemnification is against public policy as expressed in the Securities Act of 1933 and is therefore unenforceable. In the event that a claim for indemnification against such liabilities (other than director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 16 Table of Contents The effect of indemnification may be to limit our rights and our shareholders (through shareholders’ derivative suits on behalf of Med One) to recover monetary damages and expenses against a director for breach of fiduciary duty. Shareholder Communications Currently, we do not have a policy with regard to the consideration of any director candidates recommended by security holders. To date, no security holders have made any such recommendations. ITEM 11. EXECUTIVE COMPENSATION. Summary Compensation Table The following table sets forth information regarding compensation paid to our executive officers for services rendered in all capacities to the Company for the years ended December 31, 2013 and 2012. We currently have no stock option, retirement, pension, profit-sharing programs or similar plans for the benefit of our directors, officer, or other employees. Name and Principal Position Year Salary Bonus Stock Awards Option Awards Other Total Ivan Wood, Jr. (1) Chief Executive Officer and Director $ $
